DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-12 are allowed.

		Comments on Statement of Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to show or reasonably suggest the claim limitation “select an image used to detect the motion vector in the second detection based on the motion of the image sensor detected in the first detection from the set of the plurality of images with the different exposures among the images generated by the image sensor; and generate a combined image by performing alignment and combining processing on one image from each set of the plurality of images generated by the image sensor based on the motion vector” in combination with all other claimed limitation of independent claim 1.
Prior art fails to show or reasonably suggest the claim limitation “executing selection of an image used to detect the motion vector in the second detection based on the motion of the image sensor detected in the first detection from the set of the plurality of images with the different exposures among the images generated by the image sensor; and executing alignment and combining processing on 
 	Prior art fails to show or reasonably suggest the claim limitation “executing selection of an image used to detect the motion vector in the second detection based on the motion of the image sensor detected in the first detection from the set of the plurality of images with the different exposures among the images generated by the image sensor; and executing alignment and combining processing on .” in combination with all other claimed limitation of independent claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424